Citation Nr: 1039855	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  10-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The Veteran has PTSD that is related to service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  As discussed below, the Board has determined 
that the criteria for entitlement to service connection for PTSD 
have been met.  Accordingly, no further notification or 
assistance pursuant to the  VCAA is necessary with respect to 
this issue.


Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service" - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In this case, service personnel records reflect that the Veteran 
received both the Combat Infantry Badge and the Bronze Star Medal 
with V-Device.  His claimed stressors are related to combat 
during his time in Vietnam.  Moreover, in the November 2009 
statement of the case, the RO conceded that the Veteran's Combat 
Infantry Badge was sufficient evidence to demonstrate the 
occurrence of a stressor.

Here, there is a conflict regarding whether the Veteran carries a 
diagnosis of PTSD.  VA outpatient records reflect a diagnosis of 
PTSD.  However, VA examinations in June 2008 and April 2009 did 
not result in such a diagnosis.  Rather, the examiners concluded 
that the Veteran did not meet the entire criteria for such a 
diagnosis.

The Board notes that the Veteran has also submitted the report of 
an examination conducted by S.B.W., Ph.D.  Although the report is 
dated in April 2009, prior to the VA examination conducted that 
month, there is no indication that the VA examiner reviewed or 
responded to Dr. W's report.  The evaluation conducted by Dr. W. 
involved the completion of various scales and assessments, 
including the Davidson Trauma Scale.  Dr. W. stated that it was 
unlikely that anyone without PTSD would have a score as elevated 
as the Veteran's, and that the sum total of both frequency and 
severity of symptoms that corresponded to the three criteria for 
PTSD were elevated and consistent with a diagnosis of PTSD.  With 
respect to her interview of the Veteran, Dr. W. noted that he 
persistently re-experienced traumatic events through painful 
images, memories or thoughts.  She noted that he avoided thoughts 
or feelings about those events, had difficulty enjoying things, 
and felt distant or cut off from others.  She also noted that the 
Veteran had persistent symptoms of increased arousal such as 
sleep disturbance, frequent irritability or anger, difficulty 
concentrating, and feeling on edge.  She concluded, based on the 
clinical interview, the assessment instruments administered to 
the Veteran, and information provided by the Veteran's attorney, 
that there was sufficient evidence to support the diagnosis of 
PTSD, as well as depression and anxiety.  

In light of the in-depth nature of Dr. W's evaluation, which 
included objective testing, and her full discussion of the basis 
for her diagnoses, the Board concludes that her evaluation of the 
Veteran is the most probative of whether the Veteran has a 
diagnosis of PTSD.  As the Veteran has combat service and his 
claimed stressors are related to such combat, and the diagnosis 
of PTSD is accepted, the Board finds that service connection for 
PTSD is warranted.



ORDER


Entitlement to service connection for PTSD is granted.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


